Case: 17-30149      Document: 00514292814        Page: 1     Date Filed: 01/03/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT

                                                                        United States Court of Appeals

                                   No. 17-30149
                                                                                 Fifth Circuit

                                                                               FILED
                                 Summary Calendar                        January 3, 2018
                                                                          Lyle W. Cayce
                                                                               Clerk
CLAUDE R. FRAZIER,

                                                Plaintiff−Appellant,

versus

TIMOTHY KEITH; DOCTOR MARK SINGLETON; DANIEL MARS;
CORRECTIONS CORPORATION OF AMERICA; JAMES LEBLANC;
DOCTOR STEPHEN KUPLESKY; NURSE AMY BRUNSON,

                                                Defendants−Appellees.



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                                No. 1:13-CV-3110




Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *

      Claude Frazier, Louisiana prisoner #274096, filed a civil rights



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
      Case: 17-30149   Document: 00514292814    Page: 2   Date Filed: 01/03/2018


                                 No. 17-30149

complaint under 42 U.S.C. § 1983, alleging that he was denied medical care
after he fell from an unsecured shower chair. He further claimed that prison
officials refused to provide an air mattress to alleviate his bed sores even
though a doctor from an outside facility had prescribed it.

       Frazier contends that the district court erred in granting summary judg-
ment and dismissing. He further avers that he should have been appointed
counsel, given that he is a paraplegic. He incorporates a motion for leave to
amend his complaint.

       This court reviews a summary judgment de novo, applying the same
standard as the district court. Nickell v. Beau View of Biloxi, L.L.C., 636 F.3d
752, 754 (5th Cir. 2011). Summary judgment is appropriate if “there is no
genuine dispute as to any material fact and . . . the movant is entitled to judg-
ment as a matter of law.” FED. R. CIV. P. 56(a).

       To prevail on a claim of deliberate indifference to medical needs, the
plaintiff must establish that the defendant denied him treatment, purposefully
gave him improper treatment, or ignored his medical complaints. Gobert v.
Caldwell, 463 F.3d 339, 346 (5th Cir. 2006). A prisoner’s disagreement with
his medical treatment generally is not enough to show deliberate indifference.
Id.

       Frazier alleged that the defendants failed properly to diagnose and treat
him after he fell in the shower. The competent summary judgment evidence
shows that Frazier was examined by medical staff after he fell. The medical
staff were responsive to his complaints of pain and provided him with pain
medication. Frazier presented no countervailing evidence. He may disagree
with the extent of the treatment or consider it ineffective, but that is insuffi-
cient to show deliberate indifference to his serious medical needs. See id.



                                       2
    Case: 17-30149     Document: 00514292814      Page: 3   Date Filed: 01/03/2018


                                  No. 17-30149

      Frazier also alleged that the defendants refused to provide an air mat-
tress to alleviate symptoms associated with his bed sores, resulting in pain and
suffering. Frazier’s medical records indicate that the defendants considered
his request for an air mattress but determined that it would not help. The
choice between forms of treatment “is a classic example of a matter of profes-
sional judgment” and does not support a finding of deliberate indifference.
Estelle v. Gamble, 429 U.S. 97, 107 (1976). The medical records also demon-
strate that Frazier received consistent medical treatment for his bed sores and
related medical issues. Frazier has failed to show a genuine issue of material
fact with respect to the refusal to provide an air mattress, and the district court
did not err in granting summary judgment on the issue.

      Frazier also complained that the defendants had failed to provide a safe
shower area for paraplegics. Because Frazier did not file an administrative
grievance regarding the safety of the shower area, the district court correctly
dismissed the claim as unexhausted. See 42 U.S.C. § 1997e(a); Jones v. Bock,
549 U.S. 199, 211 (2007).

      According to Frazier, the defendants violated his constitutional rights by
providing an “unsecured” shower chair that lacked rubber stoppers and created
a substantial risk of harm to paraplegics because the chair could slide or tip
over. An affidavit from the prison’s medical director stated that all shower
chairs were ordered through a medical supplier, were medical grade, and were
designed for use by disabled persons. The shower chairs contained rubber
stoppers on the feet to prevent sliding. Though Frazier alleged that prison
employees removed the shower chairs without stoppers and replaced them
with new ones with stoppers after defense counsel had notified them of the
alleged defect, Frazier provided no evidence to support that allegation. A party
opposing a properly supported summary judgment motion may not rest on


                                        3
    Case: 17-30149   Document: 00514292814     Page: 4   Date Filed: 01/03/2018


                                No. 17-30149

mere allegations contained in the pleadings to demonstrate a genuine issue of
material fact. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986). The
district court did not err in granting summary judgment on this issue.

     Frazier’s statement of the issues includes a challenge to the refusal to
appoint counsel. He also questions the grant of summary judgment on “non-
disputed” claims, which he does not identify. He provides no further argument
on these issues. Although this court liberally construes the briefs of pro se
litigants, arguments must be briefed to be preserved.       Yohey v. Collins,
985 F.2d 222, 225 (5th Cir. 1993); FED. R. APP. P. 28(a)(8)(A). Frazier has
abandoned these issues by failing to brief them. See Yohey, 985 F.2d at 225.

     The judgment is AFFIRMED.            The motion for leave to amend is
DENIED.




                                      4